DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomiyama et al. (USPG 20190061011, hereinafter ‘Nomiyama’).
Regarding claims 1-4, Nomiyama discloses a cutting insert 1 comprising a base member comprising a plurality of tungsten carbide particles (Paragraph [0052]). The claims contain a list of limitations following the clause ‘in cases where a particle diameter distribution of the tungsten carbide particles is measured at intervals of 0.025 µm…’ Regarding Nomiyama, the particle diameter distribution is not measured in this manner, therefore given the way that the claims are written, these limitations are not required.
Regarding claim 5, Nomiyama discloses a cutting tool comprising a holder comprising a pocket at a side of a front end of the holder, and a cutting insert according to claim 1, the cutting insert being located at the pocket (see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP 2008284637, hereinafter ‘Ishida’) in view of Matsuda et al. (USPG 20160136735, hereinafter ‘Matsuda’).
Regarding claims 1-4, Ishida discloses a cutting insert comprising a base member 1 comprising a plurality of tungsten carbide particles 10p & 10g. A first plurality 10p of particles has a smaller particle diameter (1µm or less) and a second plurality 10g of particles has a larger particle diameter (1µm to 3µm, Paragraph [0018] of the English translation provided by Applicant). Ishida discloses the particle distribution being examined via scanning electron microscope (SEM), but does not disclose the particle diameter distribution being measured at intervals of 0.025 µm or the particular particle diameter ranges claimed.
Matsuda discloses a similar tool, wherein a base member of a tool is formed with particles dispersed as shown in the curve illustrated in Fig. 1. The particle diameter distribution comprises, as a first, maximum peak and a second peak, a first value and a second value, the first value being larger than the second value by 2 times or less [claims 3 & 4]. A value of a particle diameter distribution frequency is larger than zero at a valley part where a value of the particle diameter distribution frequency reaches a local minimum between the first peak value and the second peak value. The value of claim 2].
It would have been obvious to one having ordinary skill in the art at the time of filing to construct the cutting tool of Ishida in the manner taught by Matsuda, with a particle distribution having two peaks of particle diameters and a non-zero local minimum at a valley therebetween in order to prevent an area of minimum strength between the layers (Paragraph [0028] of Matsuda).
Additionally, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the range(s) of the particle diameters of the modified tool of Ishida in view of Matsuda to be between 0.5-0.9 µm (i.e. less than 1µm as disclosed by Ishida) and 1.1-1.5 µm (i.e. between 1µm and 3µm as disclosed by Ishida) to provide the optimum values of particle diameter to adhere substrate and coating film as well as wear resistance and plastic deformation resistance (Paragraph [0018] of Ishida). It also would have been obvious to one having ordinary skill in the art at the time of filing to measure the distribution of the particle diameters at intervals of 0.025 µm to ensure proper/accurate measurement.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP 2008284637) in view of Matsuda et al. (USPG 20160136735) as applied to claim 1 above, and further in view of Nomiyama et al. (USPG 20190061011).
Regarding claim 5, while neither Ishida nor Matsuda explicitly disclose utilizing the cutting inserts disclosed with a cutting tool having an insert pocket, this use is inherent to cutting inserts.

It would have been obvious to one having ordinary skill in the art at the time of filing to utilize a cutting tool as taught by Nomiyama to hold the cutting insert according to claim 1 in order to successfully machine a workpiece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Alan Snyder/Primary Examiner, Art Unit 3722